Citation Nr: 0918246	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-33 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen a prior 
denial of service connection for a nervous condition, 
formerly diagnosed as anxiety reaction, now also claimed as 
PTSD.  By way of the December 2004 decision, the RO also 
denied service connection for tinnitus.

The Veteran filed a Notice of Disagreement in April 2005 
regarding VA's denial of service connection for tinnitus.  
Although VA issued a Statement of the Case in August 2005 
addressing service connection for tinnitus, the Veteran did 
not file a substantive appeal on this issue, as is required 
to perfect his appeal under 38 C.F.R. § 20.302(b).  
Therefore, the issue of entitlement to service connection for 
tinnitus is not before the Board.

The Veteran was first denied service connection for an 
anxiety reaction in 1969.  He filed a second claim in 1972, 
but was notified by the RO that his claim was denied because 
the claim was "essentially a duplicate of that previously 
filed" and because he had not submitted new and material 
evidence.  The Veteran filed a new claim for service 
connection for his nervous condition, to include PTSD, in 
October 2003.  The Board reopened his claim for service 
connection by way of an order issued in October 2008.

The Veteran's reopened claim for service connection for PTSD 
was remanded in the October 2008 action by the Board.  
Although all aspects of the remand order were not complied 
with by the RO, Stegall v. West, 11 Vet. App. 268, 271 
(1998), the Veteran is not prejudiced as his claim is granted 
in this decision.  




FINDING OF FACT

The Veteran is currently diagnosed with PTSD.  There is 
credible evidence of an in-service stressor, and a medical 
link between the in-service stressor and the diagnosis of 
PTSD.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Service Connection

While in the Army, the Veteran held two Military Occupational 
Specialties, that of General Supply Specialist, assigned in 
July 1964, and that of Armorer, assigned in September 1964.  
The Veteran has alleged that while he was stationed at Fort 
Polk, Louisiana, beginning in September 1964, he served two 
roles that should suffice as stressors for purposes of 
service connection for PTSD.  The Veteran alleges that he was 
a drill instructor, training soldiers who would be sent to 
Vietnam for jungle warfare.  Second, the Veteran alleges that 
he was put on burial detail, and that he was responsible for 
burying soldiers returning from Vietnam.

The Veteran's wife submitted a statement supporting the 
Veteran's claim.  She stated that she had known the Veteran 
since 1962, which is prior to when he joined the Army.  She 
stated that the Veteran was not the same after his release 
from military service, and "he became very irritable, 
argumentative and nervous at times, especially during crowded 
events or social functions."  

A statement from the Veteran's friends W. & R.H. alleged that 
"[a]fter [the Veteran's] release from the military we 
noticed that he appeared to be very nervous, [distraught], 
anxious and depressed and had a fear of dying."  

A November 2008 statement by R.R.J.S. indicated that the 
Veteran had previously informed him that, while stationed at 
Fort Polk, he was a drill instructor and was put on burial 
detail.  

The Veteran's service records reflect that during service, 
the Veteran developed what was termed a "passive dependency 
reaction, chronic, mild."  A December 1964 medical 
examination report indicated a finding that the Veteran's 
psychiatric problems arose from his relationship with his 
family.

A neuropsychiatric examination report from April 1969 showed 
that the Veteran had been sent to Louisiana after eight 
months in service, and that he began to complain of 
nervousness soon after his arrival there.  Mental examination 
showed the Veteran to be tense, restless, and irritable.  The 
Veteran stated that he felt "terrible", that he slept 
poorly, and that he would develop throbbing frontal headaches 
two or three times per week.  The examiner diagnosed anxiety 
reaction, chronic.

The Veteran began treatment at the local VA Medical Center 
(VAMC) from October 1999.  He was diagnosed with a 
"generalized anxiety state" with panic attacks in December 
1999.  This diagnosis was changed in February 2003 to a panic 
disorder with agoraphobia.  

A December 2003 statement from Dr. C.A.R. indicated that he 
had treated the Veteran for his psychiatric condition for 
"more than 30 years", and it is his opinion that the 
Veteran's anxiety and related panic attacks were caused by 
in-service stress.  

A May 2004 letter from Dr. L.K. averred that the Veteran had 
been diagnosed with PTSD, chronic with delayed onset in 
December 2003, based on the criteria in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition.  Dr. 
L.K. stated his belief that the Veteran's condition developed 
out of his military experiences, including his duties 
training fellow soldiers at Tigerland and his time on burial 
detail which involved receiving caskets returning from 
Vietnam.  

The Veteran had a VA examination in March 2009.  The examiner 
diagnosed the Veteran with PTSD based on the DSM-IV criteria, 
citing the Veteran's anxiety, deficits in social and 
vocational functioning, sleeping disorder, intrusive 
thoughts, and depression.  The examiner opined that the 
Veteran's PTSD was caused by the Veteran's experience 
training soldiers to go to Vietnam, as well as his work on 
burial detail while at Fort Polk.  Notably, the examiner 
stated his belief that the "passive dependency reaction" 
diagnosis assigned while in service would have been diagnosed 
as PTSD under today's criteria.  The examiner stated that 
PTSD was not an available diagnosis in the mid-1960s, that 
the diagnosis of passive dependency reaction no longer exists 
today, and that it is difficult to ascertain what the passive 
dependency reaction diagnosis means.  The examiner opined, 
"[i]t is the opinion of this writer that the [V]eteran's 
symptoms in the military are consistent with the diagnosis of 
post traumatic stress disorder."  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Specifically with regard to PTSD, service connection requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  For purposes of an initial PTSD 
diagnosis, only certain mental health professionals are 
qualified to make a diagnosis for VA purposes.  These 
include: board-certified psychiatrists or board "eligible" 
psychiatrists; licensed doctorate-level psychologists; 
doctorate-level mental health providers under the close 
supervision of a board-certified or board-eligible 
psychiatrist or licensed doctorate-level psychologist; 
psychiatry residents under the close supervision of a board-
certified or board-eligible psychiatrist or licensed 
doctorate-level psychologist; or clinical or counseling 
psychologists completing a one-year internship or residency 
(for purposes of a doctorate-level degree) under the close 
supervision of a board-certified or board-eligible 
psychiatrist or licensed doctorate-level psychologist.  See 
VA Fast Letter 06-03 (March 15, 2006).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Interpreting the evidence under the broad standard to be 
applied by the Board, and resolving all reasonable doubt in 
favor of the Veteran, the Board finds that service connection 
for PTSD is warranted.  As noted above, service connection 
requires a diagnosis of PTSD in accordance with DSM-IV, 
credible supporting evidence that an in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptoms and the in-service stressor.  The 
Board finds that the Veteran meets these criteria.

The Veteran was diagnosed with PTSD in December 2003.  This 
diagnosis was confirmed by way of a March 2009 examination at 
the VAMC.  The first prong of service connection is therefore 
met.

Similarly, as to the third prong, there is a medical link 
between the Veteran's current psychiatric symptomatology and 
the stressors he alleged occurred during his military 
service.  The third prong is therefore satisfied.

The issue remaining is whether the claimed in-service 
stressors are supported by credible evidence.  As discussed 
previously, the Veteran asserts that while serving at Fort 
Polk, he spent time as a drill instructor training 
individuals for the jungle warfare they would experience in 
Vietnam, and was assigned to burial detail, receiving caskets 
returning from Vietnam and burying soldiers.  Other than the 
Veteran's statements as to his duties while in service, there 
is no other evidence supporting his claim that he was 
assigned to burial detail or had duties as a drill 
instructor.  There is not, however, any evidence 
contradicting the Veteran's claims.  Further, the Board finds 
that, as the Veteran's service records are already available 
and do not specifically confirm or deny the Veteran's claims, 
there is no more development that could support or disprove 
the alleged stressors.  

Despite the lack of evidence for or against the Veteran's 
claimed stressors, the Board finds the Veteran's allegations 
plausible.  Changes in military assignments are, 
unfortunately, not always noted in a Veteran's permanent 
record.  Further, the Veteran was stationed at Fort Polk, the 
location of Tigerland training, which was specifically used 
to train soldiers for jungle warfare in Vietnam.  Further, as 
Fort Polk was the last place soldiers trained before being 
sent to Vietnam, it is reasonable to conclude that many 
soldiers killed in Vietnam returned to the United States 
through Fort Polk.  As the Board is obligated to resolve all 
reasonable doubt in favor of the Veteran, the Board must 
conclude that the alleged stressors are credible.

The Board also finds that the Veteran could be entitled to 
direct service connection based on an "in-service" 
diagnosis of PTSD.  The March 2009 examiner explained that 
the Veteran's in-service diagnosis - passive dependency 
reaction - no longer exists, and that it is difficult to 
ascertain what it meant.  It is the examiner's opinion that 
the Veteran's in-service symptomatology would have been 
diagnosed as PTSD if the diagnosis had been available at that 
time.

In conclusion, the Board finds that the Veteran has a 
diagnosis of PTSD under the criteria of DSM-IV, that there is 
credible evidence that he experienced in-service stressors, 
and there is medical evidence of a link between the in-
service stressors and the Veteran's PTSD.  Service connection 
is therefore warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


